DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-19 are pending and presented for examination. Claims 1-17 were elected with traverse in the response dated 7 December 2021 and thusly claims 18 and 19 are withdrawn by the Examiner as non-elected.
	The traversal begins that Azuma refers to either graphene oxide or reduced graphene oxide (Traversal dated 7 December 2021 at 5). It appears what applicants are regarding as graphene is true pristine (100% C content) graphene, and this is how the graphene claimed will be construed henceforth. Given that, Azuma indeed does not disclose pristine graphene as it reduces it from graphene oxide which forms rGO which is not pristine graphene.
	The traversal continues in that “Even though, on page 17, Coleman states that ‘the resulting graphene nanobelt edges showed the graphene to be single layer’ and ‘[t]he method of the invention provides a method for the synthesis of few layer or single layer graphene,’ the graphene produced in Coleman is not single layer graphene, but is instead triple layer graphene.” (Remarks at 9). Applicants support this conclusion by citing to Fig. 5 of Coleman, which discloses graphene grown on either Co nanoplatelets or Co nanobelts and compares such to that 2D (or G’) peak of the provided Ferrari and Sempere to show that the graphene of Coleman is not in the monolayer configuration. So in this case, yes Coleman discloses triple layer graphene. However, Applicants have not shown that Coleman does not ever produce monolayer graphene as Coleman confirms such by the Tappingmode AFM (Coleman at last paragraph of 17). Furthermore, “Example 2” of Coleman discloses usage of cobalt hydroxide platelets whereas Figure 5 is drawn to cobalt nanoplatelets.
	Reference is further made to US8597738 to Yu et al. (hereinafter, “Yu at __”) for showing that the method claims are known and the rejection utilizing such further supports a lack of unity, and monolayers (Yu at 2:25) of graphene can be produced which are exposed to iron nitrate and thusly meets a suspension of graphene comprising at least 50% monolayer graphene (Yu at 8:20).
	Reference is also made to “Click Chemistry on Solution-Dispersed Graphene and Monolayer
CVD Graphene” to Jin et al., which discloses a solution of monolayer graphene (Jin at 3363).
	This restriction require is made FINAL.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “more than 85%”, and the claim also recites “more than 75%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 2 recites the broad limitation of “a metal substrate” and the 
In claims 9 and 10, Cu lacks antecedent basis in the claim from which it depends. It appears both should depend from claim 2.
In claim 14, “said metal coating” lacks antecedent basis in claim 1. It appears this should depend from claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 9, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu.
Regarding claims 1, 2, 5, 9 and 11-13, Yu discloses a method of forming a suspension of graphene particles comprising:
a) Depositing carbon on a copper foil substrate by means of CVD (This is not invoking 35 U.S.C> 112(f)) where graphene particles are formed on said substrate partially covering it (Yu at “Fig. 4(B)” and 5:25-36);

c-d) Immersing said substrate in a liquid and separating said graphene particles form said substrate such that they are suspended in said liquid (The substrate is placed in iron nitrate which etches away the copper thusly separating the graphene before transferring in the solution to a silica substrate (Yu at 8:15-20)).
Concerning claim 8, a metal substrate is a “formed by a plurality of particles”.
Regarding claim 14, annealing (recrystallization) is utilized (Yu at 7:50).
Turning to claim 15, the copper film is cleaned so this is considered to be met.
As to claim 17, the deposition comprises a cooling step wherein it is cooled to room temperature, “rapidly” which is being construed as less than 30 minutes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 over Yu.
Regarding claims 6 and 7, while Yu discloses a sheet substrate, changing the shape (to a wire or foam) is prima facie obvious as changing the shape is obvious (See MPEP 2144.05).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 2 (Owing to the way it is being construed) above, and further in view of US Patent No. 9216559 to Ren et al. (hereinafter, “Ren at __”).
Regarding claim 10, Yu does not expressly state usage of electrolysis to separate the Cu substrate.
Ren in a method of forming graphene discloses usage of electrolysis on a substrate after graphene growth (Ren at 3:5-12).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Yu in view of the electrolysis of Ren. The teaching or suggested motivation in doing so is separate of the graphene without damaging it (Id.).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and in further view of EP2942326 to Strudwick et al. (hereinafter, “Strudwick at __”, citations made to US PG Pub No. 20170057826 as the english equivalent).
Regarding claim 16, Yu discloses CVD of graphene with methane and hydrogen but not the particularities claimed.
Strudwick in a method of forming graphene on a copper foil (Strudwick at [0094]) usage of methane at 50 sccm, hydrogen at 150 sccm (33% methane), temperature of 1060 C, and a pressure of 0.157 mbar (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Yu in view of the CVD conditions Id.).
As to claim 3, copper films can be utilized (Strudwick at [0009]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and in further view of “Low-Temperature Chemical Vapor Deposition Growth of Graphene from Toluene on Electropolished Copper Foils” to Zhang et al. (hereinafter, “Zhang at __”).
Regarding claim 4, Yu does not expressly state electropolishing of the copper.
Zhang in a method of growing graphene discloses usage of electropolishing for the copper substrate (Zhang at 2472 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Yu in view of the electropolishing of Zhang. The teaching or suggested motivation in doing so being forming a smooth surface (Id.).

Conclusion
	Claims 1-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759